Exhibit 10.1

INTERNATIONAL ISOTOPES INC.
2006 EQUITY INCENTIVE PLAN




STOCK OPTION GRANT NOTICE




International Isotopes Inc. (the "Company") hereby grants to you an Option (the
"Option") to purchase shares of the Company's Common Stock under the Company's
2006 Equity Incentive Plan (the "Plan").  The Option is subject to all the terms
and conditions set forth in this Stock Option Grant Notice (this "Grant
Notice"), in the Stock Option Agreement and in the Plan, which are attached to
and incorporated into this Grant Notice in their entirety.




Participant:

_______________________________

Grant Date:

_______________________________

Vesting Commencement Date:

_______________________________

Number of Shares Subject to Option:

_______________________________

Exercise Price (per Share):

_______________________________

Option Expiration Date:

_______________________________(subject to earlier termination in accordance
with the terms of the Plan and the Stock Option Agreement)

Type of Option:

o Incentive Stock Option*

o Nonqualified Stock Option

Vesting and Exercisability Schedule:

 




Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, this Grant Notice, the Stock Option Agreement and the Plan.  You
further acknowledge that as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and written
agreements on the subject[ with the exception of the following
agreements:_________________].




INTERNATIONAL ISOTOPES INC.


By: _____________________________________

Its: ______________________________________

PARTICIPANT

____________________________________

Signature

 

Date:______________________________

Attachments:
1.  Stock Option Agreement
2.  Prospectus for 2006 Equity Incentive Plan

Address:_________________________________

_________________________________

Taxpayer ID:______________________________





--------------------------------------------------------------------------------

INTERNATIONAL ISOTOPES INC.

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT




Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement (this "Agreement"), International Isotopes Inc. has granted you
an Option under its 2006 Equity Incentive Plan (the "Plan") to purchase the
number of shares of the Company's Common Stock indicated in your Grant Notice
(the "Shares") at the exercise price indicated in your Grant Notice.
 Capitalized terms not defined in this Agreement but defined in the Plan have
the same definitions as in the Plan.

The details of the Option are as follows:

1.

Vesting and Exercisability.  Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.

2.

Securities Law Compliance.  Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act.  The
exercise of the Option must also comply with other applicable laws and
regulations governing the Option, and you may not exercise the Option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.




3.

Incentive Stock Option Qualification.  If so designated in your Grant Notice,
all or a portion of the Option is intended to qualify as an Incentive Stock
Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.




If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options.  A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.




4.

Notice of Disqualifying Disposition.  To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise.  By accepting





-2-




--------------------------------------------------------------------------------

the Option, you agree to promptly notify the Company if you dispose of any of
the Shares within one year from the date you exercise all or part of the Option
or within two years from the Grant Date.




5.

Alternative Minimum Tax.  You may be subject to the alternative minimum tax at
the time of exercise of an Incentive Stock Option.  




6.

Independent Tax Advice.  You should obtain tax advice when exercising the Option
and prior to the disposition of the Shares.  




7.

Method of Exercise.  You may exercise the Option by giving written notice to the
Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option.  The written notice must be accompanied by full payment
of the exercise price for the number of Shares you are purchasing.  You may make
this payment in any combination of the following:  (a) by cash; (b) by check
acceptable to the Company; (c) if permitted by the Committee for Nonqualified
Stock Options, having the Company withhold shares of Common Stock that would
otherwise be issued on exercise of the Option that have an aggregate Fair Market
Value on the day prior to exercise of the Option equal to the aggregate exercise
price of the shares being purchased under the Option; (d) if permitted by the
Committee, by using shares of Common Stock you already own; (e) if the Common
Stock is registered under the Exchange Act and to the extent permitted by law,
by instructing a broker to deliver to the Company the total payment required,
all in accordance with the regulations of the Federal Reserve Board; or (f) by
any other method permitted by the Committee.




8.

Treatment Upon Termination of Employment or Service Relationship. The unvested
portion of the Option will terminate automatically and without further notice
immediately upon termination of your employment or service relationship with the
Company or a Related Company for any reason ("Termination of Service").  You may
exercise the vested portion of the Option as follows:

(a)

General Rule.  You must exercise the vested portion of the Option on or before
the earlier of (i) three months after your Termination of Service and (ii) the
Option Expiration Date;

(b)

Retirement or Disability.  In the event of your Termination of Service due to
Retirement or Disability, you must exercise the vested portion of the Option on
or before the earlier of (i) one year after your Termination of Service and
(ii) the Option Expiration Date.

(c)

Death.  In the event of your Termination of Service due to your death, the
vested portion of the Option must be exercised on or before the earlier of
(i) one year after your Termination of Service and (ii) the Option Expiration
Date.  If you die after your Termination of Service but while the Option is
still exercisable, the vested portion of the Option may be exercised until the
earlier of (x) one year after the date of death and (y) the Option Expiration
Date; and





-3-




--------------------------------------------------------------------------------

(d)

Cause.  The vested portion of the Option will automatically expire at the time
the Company first notifies you of your Termination of Service for Cause, unless
the Committee determines otherwise.  If your employment or service relationship
is suspended pending an investigation of whether you will be terminated for
Cause, all your rights under the Option likewise will be suspended during the
period of investigation.  If any facts that would constitute termination for
Cause are discovered after your Termination of Service, any Option you then hold
may be immediately terminated by the Committee.


The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.  




It is your responsibility to be aware of the date the Option terminates.  




9.

Limited Transferability.  During your lifetime only you can exercise the Option.
 The Option is not transferable except by will or by the applicable laws of
descent and distribution.  The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate.  Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option to a Permitted
Transferee, subject to such terms and conditions as specified by the Committee.




10.

Withholding Taxes.  As a condition to the exercise of any portion of the Option,
you must make such arrangements as the Company may require for the satisfaction
of any federal, state, local or foreign  tax withholding obligations that may
arise in connection with such exercise.




11.

Option Not an Employment or Service Contract.  Nothing in the Plan or this
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other relationship at any time, with or without Cause.




12.

No Right to Damages.  You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Retirement, Disability or death) of your
Termination of Service or if any portion of the Option is cancelled or expires
unexercised.  The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.








-4-




--------------------------------------------------------------------------------

13.

Binding Effect.  This Agreement will inure to the benefit of the successors and
assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.




14.

Section 409A Compliance.  Notwithstanding any provision in the Plan or this
Agreement to the contrary, the Board may, at any time and without your consent,
modify the terms of the Option as it determines appropriate to avoid the
imposition of interest or penalties under Section 409A of the Code.








-5-


